                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

 ASTIN HILL,                                       )
                                                   )
           Plaintiff,                              )
                                                   )   No. 3:19-cv-00785
 v.                                                )
                                                   )   JUDGE RICHARDSON
 DOCTOR F/N/U WILKINS, et al.,                     )
                                                   )
           Defendants.                             )

                                             ORDER

       Astin Hill, a pre-trial detainee in the custody of the Davidson County Sheriff’s Office in

Nashville, Tennessee, filed this pro se action under 42 U.S.C. § 1983 against Doctor f/n/u Wilkins

and the Davidson County Sheriff’s Office. (Doc. No. 1). Plaintiff also filed an application to

proceed in forma pauperis. (Doc. No. 2).

       Under the Prisoner Litigation Reform Act (PLRA), 28 U.S.C. § 1915(a), a prisoner

bringing a civil action may be permitted to file suit without prepaying the filing fee required by 28

U.S.C. § 1914(a). From a review of Plaintiff’s application to proceed in forma pauperis, it appears

that Plaintiff lacks sufficient financial resources from which to pay the full filing fee in advance.

Therefore, his application (Doc. No. 2) is GRANTED.

       Under § 1915(b), Plaintiff nonetheless remains responsible for paying the full filing fee.

The obligation to pay the fee accrues at the time the case is filed, but the PLRA provides prisoner-

plaintiffs the opportunity to make a “down payment” of a partial filing fee and to pay the remainder

in installments. Accordingly, Plaintiff is hereby assessed the full $350 filing fee, to be paid as

follows:




                                                 1
       (1) The custodian of Plaintiff’s inmate trust fund account at the institution where he now

resides is DIRECTED to submit to the Clerk of Court, as an initial payment, “20 percent of the

greater of – (a) the average monthly deposits to Plaintiff’s account; or (b) the average monthly

balance in Plaintiff’s account for the 6-month period immediately preceding the filing of the

complaint.” 28 U.S.C. § 1915(b)(1).

       (2) After the initial filing fee is fully paid, the trust fund officer must withdraw from

Plaintiff’s account and pay to the Clerk of this Court monthly payments equal to 20% of all

deposits credited to Plaintiff’s account during the preceding month, but only when the amount in

the account exceeds $10. Such payments must continue until the entire $350 filing fee is paid in

full. 28 U.S.C. § 1915(b)(2).

       (3) Each time the trust account officer makes a payment to this court as required by this

Order, he or she must print a copy of the prisoner’s account statement showing all activity in the

account since the last payment made in accordance with this Order and submit it to the Clerk along

with the payment. All submissions to the Court must clearly identify Plaintiff’s name and the case

number as indicated on the first page of this Order, and must be mailed to: Clerk, United States

District Court, Middle District of Tennessee, 801 Broadway, Nashville, TN 37203. Acceptable

forms of payment by pro se plaintiffs are cash, money order, cashier’s check or credit card

payment.

       The Clerk of Court is DIRECTED send a copy of this Order to the administrator of inmate

trust fund accounts at the Davidson County Sheriff’s Office to ensure that the custodian of

Plaintiff’s inmate trust account complies with that portion of 28 U.S.C. § 1915 pertaining to the

payment of the filing fee. If Plaintiff is transferred from his present place of confinement, the




                                                2
custodian of his inmate trust fund account MUST ensure that a copy of this Order follows Plaintiff

to his new place of confinement for continued compliance with this Order.

       The Court has reviewed the complaint pursuant to the PLRA and, for the reasons set forth

in the Memorandum entered contemporaneously with this Order, finds that the complaint fails to

state Section 1983 claims upon which relief can be granted. Therefore, Plaintiff’s Section 1983

claims against both Defendants are DISMISSED WITH PREJUDICE. 28 U.S.C. § 1915A.

       This is the final Order denying all relief in this case. The Clerk SHALL enter judgment.

Fed. R. Civ. P. 58(b).

       It is so ORDERED.


                                             ____________________________________
                                             ELI RICHARDSON
                                             UNITED STATES DISTRICT JUDGE




                                                3
